Citation Nr: 0433230	
Decision Date: 12/15/04    Archive Date: 12/21/04

DOCKET NO.  03-23 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for residuals of a 
closed head injury.  

2.  Entitlement to service connection for a right shoulder 
disability.  

3.  Entitlement to service connection for a neck disability.  


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


WITNESSES AT HEARING ON APPEAL

The veteran &  his brother


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran served on active duty form February 1952 to 
February 1956.  

In March 1983, the Board of Veterans Appeals (Board) denied, 
in part, service connection for residuals of a head injury.  
The veteran and his representative were provided a copy of 
that decision.  

By rating action in August 2002, the RO found that new and 
material evidence had not been submitted to reopen the claim 
of service connection for residuals of a head injury.  The 
veteran and his representative were notified of this decision 
and did not appeal.  

This matter comes before the Board on appeal from a January 
2003 decision by RO which, in part, found that new and 
material evidence had been submitted to reopen the claim for 
residuals of a head injury, but denied the issue on a de novo 
basis, and denied service connection for right shoulder and a 
neck disability.  In September 2004, a hearing was held at 
the RO before the undersigned member of the Board.  

Regarding the claim of service connection for residuals of a 
head injury, although the RO reopened the claim, the Board is 
required to conduct an independent new and material evidence 
analysis in claims involving final decisions.  See Jackson v. 
Principi, 265 F. 3rd 1366 (Fed. Cir. 2001); Barnett v. Brown, 
8 Vet. App. 1 (1995), aff'd. 83 F.3d 1380 (Fed. Cir. 1996).  
Accordingly, this issue has been restated on the first page 
of this decision to reflect the appropriate adjudicatory 
issue on appeal.  




FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim has 
been obtained by VA.  

2.  Service connection for residuals of a head injury was 
last finally denied by an unappealed rating decision by the 
RO in August 2002.  

3.  The additional evidence received since the August 2002 
rating decision is either cumulative of evidence already of 
record or is not so significant that it must be considered in 
order to fairly decide the merits of the claim.  

4.  A right shoulder disorder was not present in service or 
until many years after service, and there is no competent 
medical evidence that any current right shoulder disability 
is related to service.  

5.  A neck disorder was not present in service or until many 
years after service, and there is no competent medical 
evidence that any current neck disability is related to 
service.  


CONCLUSIONS OF LAW

1.  The August 2002 RO decision which denied service 
connection for residuals of a head injury is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 
(2004).  

2.  New and material evidence has not been submitted to 
reopen the claim of service connection for residuals of a 
head injury.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5108 
(West 2002); 38 C.F.R. §§ 3.156(a), 3.159, 20.1105 (2004).  

3.  The veteran does not have a right shoulder disability due 
to disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5106, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2004).  

4.  The veteran does not have a neck disability due to 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5106, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In Pelegrini v. Principi, 18 Vet. App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") noted that the 
Veterans Claims Assistance Act of 2000 (VCAA), now codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002) provided, in part, for pre-initial-AOJ 
adjudication notice.  The Court also specifically recognized 
that where notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice specifically complying with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159 because an initial AOJ adjudication had 
already occurred.  

In this case, the notice and assistance provisions of the 
VCAA were provided to the veteran in October 2002, prior to 
the January 2003 adjudication of his claim, and he was 
provided with the law and regulations pertaining to VCAA in 
the August 2003 statement of the case.  The veteran has been 
provided notice of what VA was doing to develop the claim, 
notice of what he could do to help his claim, and notice of 
how his claim was still deficient.  

Thus, the Board concludes that it may proceed, as specific 
notice as to which party could or should obtain which 
evidence has been provided.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The veteran had sufficient notice of 
the type of information needed to support his claim and the 
evidence necessary to complete the application.  Therefore, 
the Board finds that the duty to assist and notify as 
contemplated by applicable provisions, including the VCAA, 
has been satisfied.  Accordingly, appellate review may 
proceed without prejudice to the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Finality

A decision by the RO shall be final and binding on all field 
offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification of the decision.  A final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except where there is clear and unmistakable 
error in the decision.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.1103 (2004).  

As noted above, service connection for residuals of a head 
injury was denied by the Board in March 1983, and was last 
finally denied by the RO in August 2002.  There was no appeal 
of the latter decision, and it became final.  Because the 
present appeal does not arise from an original claim, but 
rather from an attempt to reopen a claim which was denied 
previously, the Board must bear in mind the important 
distinctions between those two types of claims.  The Board 
has a jurisdictional responsibility to consider whether it is 
proper for a claim to be reopened, because reopening is 
jurisdictional.  Jackson v. Principi, 265 F.3d 1366 at 1369 
(Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).  

Under pertinent law and VA regulations, the Board may reopen 
and review a claim which has been previously denied if new 
and material evidence is submitted by or on behalf of the 
appellant.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2004).  New and material evidence is defined by 
regulations as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2004).  

The evidence of record at the time of the March 1983 Board 
decision included the veteran's service medical records; a 
March 1956 VA examination report and November 1980 VA 
psychological and psychiatric examination reports; private 
medical records from Maine Medical Center (MMC) for treatment 
from 1978 to 1981, and a transcript of an April 1982 RO 
hearing.  

The service medical records showed that the veteran was 
hospitalized for multiple abrasions and brush burns from a 
motorcycle accident in July 1954.  The veteran was not 
rendered unconscious but was reported to be confused and 
disoriented immediately after the accident.  On admission, he 
was alert and well oriented.  There were two, 2-cm, linear 
lacerations, one on the right parietal area and the other on 
the left side.  There were no obvious fractures, and the two 
lacerations were repaired in the emergency room.  There were 
first and second degree brush burns on his right palm, left 
knee, back, and face.  Neurological examination was negative, 
and x-ray studies of the skull were also negative.  There 
were no episodes of dizziness, drowsiness, nausea, vomiting, 
or headaches during his admission, and the brush burns and 
lacerations were well healed when he was discharged fit for 
duty in August 1954.  The diagnosis was multiple abrasions.  
The service medical records were silent for any complaints, 
abnormalities, or diagnosis referable to any right shoulder 
or neck problems.  

There were no further complaints, treatment, or abnormalities 
referable to any residuals from the motorcycle accident 
during his 18 months of remaining service, and no pertinent 
abnormalities were noted on his separation examination in 
February 1956.  The veteran's head, neck, face, scalp, upper 
extremities, spine, and musculoskeletal, and neurological 
systems were normal.  

The March 1956 VA examination report showed no complaints, 
abnormalities, or diagnosis referable to any residuals of a 
head injury, or any right shoulder or neck problems.  

Private medical records from MMC showed a history of 
psychiatric counseling for marriage difficulties reportedly 
secondary to alcohol abuse beginning in 1968 (see 4/80 
report), and in-patient treatment following an automobile 
accident in March 1978.  A skull series and cerebral CT scan 
without contrast in March 1978 were essentially normal and 
showed no evidence of any significant intracranial injury.  
The final diagnosis included closed head injury with mild 
concussion and depression.  On a January 1980 psychiatric 
evaluation report, the veteran related the onset of his lack 
of concentration and other mental physical problems to two 
industrial accidents in 1978.  

The VA psychological evaluation report noted that the veteran 
claimed that he became disabled in 1978 after a series of 
back problems and head injuries.  The diagnoses included 
organic brain syndrome, depressive reaction, and alcoholism 
by history.  The diagnoses on the psychiatric examination 
included anxiety neurosis marked by severe hypochondriac 
conversion manifestations, severely incapacitating.  

At the personal hearing, the veteran testified that he 
believed that his head, back, and left leg problems were all 
related the motorcycle accident in service in 1954.  

In March 1983, the Board found, in essence, that the injuries 
from the motorcycle accident in service were acute and 
transitory and resolved without residual disability, and that 
there was no evidence of any physical or psychiatric 
impairments or problems until many years after discharge from 
service.  

The evidence of record at the time of the final rating 
decision in August 2002 included all of the evidence 
discussed above; additional medical records from MMC showing 
treatment for chronic low back pain and depression from 1983 
to 1985; a September 1985 VA psychiatric examination report 
with diagnoses of organic brain syndrome of undetermined 
cause, recurrent depression, and history of alcohol 
dependence in remission; a VA in-patient report for voluntary 
hospitalization for major depressive disorder, organic brain 
syndrome, and history of alcohol dependence in November and 
December 1980; and private medical records from Southern 
Maine MC (SMMC) for treatment of various maladies from 1998 
to 2001.  The SMMC records showed that the veteran was seen 
in the emergency room in January 2002 complaining of 
bilateral shoulder and back pain since a motor vehicle 
accident on Christmas Eve.  A CT scan without contrast 
revealed small vessel disease and atrophy.  

In August 2002, the RO found, in part, that the evidence 
added to the record since the March 1983 Board decision was 
not new and material and showed only continued treatment for 
residuals of injuries sustained in an industrial accident in 
1978 and for residuals of injuries from a more recent motor 
vehicle accident in December 2001.  The veteran and his 
representative were notified of this decision in September 
2002, and did not appeal.  

The recently submitted evidence includes numerous medical 
reports (including some duplicates) and a disability 
determination from the Social Security Administration (SSA).  
The records showed that the veteran was awarded disability 
benefits by reason of mental retardation and depression in 
February 1980.  Other records included VA examination reports 
dated in July (2), September, and December 2003, VA treatment 
records from 2002 to 2003, a statement from a VA treating 
physician, dated in July 2004, a letter from the veteran's 
sister, and a transcript of a personal hearing before the 
undersigned member of the Board at the RO in September 2004.  

Some of the additional medical evidence is, in part, new, in 
that it was not previously considered.  However, overall, 
this evidence is essentially cumulative and redundant of 
information previously considered and shows only continued 
treatment for mental problems.  The evidence previously 
reviewed showed no significant symptoms or residuals of a 
head injury in service or until many years after the 
veteran's discharge from service.  The new evidence shows 
continued treatment for depression, memory problems, and 
disorientation on numerous occasions, with additional 
treatment after a more recent motor vehicle accident in 
December 2001.  As a whole, the additional medical evidence 
does not offer any new probative information relating the 
veteran's current psychiatric problems or any residuals of a 
head injury to military service and is merely cumulative of 
evidence already of record.  In fact, there is overwhelming 
evidence to the contrary.  Following the recent VA 
psychiatric and neurological examinations in July and 
December 2003, it was concluded that the veteran's current 
problems were not related to the motorcycle accident in 
service.  

The Board finds these opinions persuasive in that they were 
based on a review of the entire claims file, comprehensive 
examinations of the veteran, and included a discussion and 
analysis of all the pertinent evidence of record.  The 
examiners concluded, in essence, that the veteran's current 
psychiatric impairments were not related to the motorcycle 
accident in service and were more likely to have been caused 
by head injuries post service and his history of alcohol 
abuse.  Moreover, none of the additional medical evidence 
relates the veteran's current psychiatric problems to 
military service.  

The veteran's testimony in September 2004 is essentially the 
same as he presented in April 1982.  Much of his testimony as 
to the causes of his currently claimed disabilities is 
clearly inconsistent with the medical evidence recorded 
during the decades since his service, and therefore the Board 
finds such testimony to have no probative value.  Moreover, 
the veteran, as a lay person, is not competent to offer a 
medical opinion, nor does such testimony provide a sufficient 
basis for reopening a previously disallowed claim.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Moray 
v. Brown, 5 Vet. App. 211, 214 (1995) (holding that where 
resolution of an issue turns on a medical matter, lay 
evidence, even if considered "new," may not serve as a 
predicate to reopen a previously denied claim).  Similarly, 
the letter from the veteran's sister is of no probative value 
as it offered no new information other than to confirm that 
the veteran was involved in a motor vehicle accident in 
service; a fact that was established previously and is not in 
dispute.  

In summary, the Board finds that the additional evidence is 
not new and material, since it does not include competent 
medical findings linking the veteran's current psychiatric 
problems or any current residuals of a head injury to 
service.  The medical reports do not offer any new probative 
information and are merely cumulative of evidence already of 
record.  Accordingly, a basis to reopen the claim of service 
connection for residuals of a head injury has not been 
presented.  




Right Shoulder & Neck Disabilities

As noted above, the service medical records are negative for 
any complaints, treatment, abnormalities, or diagnosis 
referable to any right shoulder or neck problems during 
service.  Likewise, his separation examination in February 
1956 showed no pertinent abnormalities.  

The veteran made no mention of any right shoulder or neck 
problems on his original application for VA compensation in 
March 1956 or when examined by VA later that same month.  
Furthermore, no pertinent abnormalities were noted on VA 
examination at that time.  

The first complaint of any right shoulder problem was noted 
on a medical report for emergency room treatment in January 
2002.  At that time, the veteran report the onset of right 
shoulder and back pain since an automobile accident about a 
month earlier.  At the personal hearing in September 2004, 
the veteran submitted a copy of a private report, dated in 
March 2002, which showed a history of neck and shoulder pain 
from an automobile accident on December 24, 2001.  Although 
the veteran testified that he was not injured in that 
accident, the objective evidence of record suggests 
otherwise.  The Board finds the information recorded 
contemporaneously with treatment is more probative than the 
veteran's statement made years after the event.  

In any event, the claims file was reviewed by a VA physician 
in September 2003 for the specific purpose of determining the 
nature and etiology of the veteran's current right shoulder 
and neck problems.  The examiner indicated that he had 
reviewed the entire claims file and noted that the veteran 
was involved in a motorcycle accident in service.  He 
provided a description of the veteran's medical history 
during and after service, and noted that there was no 
evidence of any right shoulder or neck complaints, treatment, 
or abnormalities during service or until many years after his 
discharge from service.  He also noted a history of multiple 
injuries subsequent to military service.  The physician 
opined that the veteran's current right shoulder and neck 
disabilities were not residuals of or related to the 
motorcycle accident in service.  

Furthermore, the veteran has presented no competent medical 
evidence relating any current right shoulder or neck 
disability to military service.  While he is competent to 
relate that he experienced symptoms in service, he is not a 
medical professional competent to offer an opinion as to the 
etiology of any current right shoulder or neck disability.  
Savage, 10 Vet. App. at 495; see Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Inasmuch as there is no evidence of a right shoulder or neck 
disability in service, and no competent medical evidence 
relating any current disability to military service, the 
Board finds that there is no basis to grant service 
connection.  Accordingly, the appeal is denied.  


ORDER

As new and material evidence has not been submitted to reopen 
the claim of service connection for a psychiatric disorder, 
the appeal is denied.  

Service connection for a right shoulder disability is denied.  

Service connection for a neck disability is denied.  




		
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



